DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that their amendment does not disclose changing an action (e.g. operation) to be performed corresponding to a user’s utterance and instead merely discloses a set of candidate terms that execute the same action, the examiner disagrees. The LaBeau reference discloses where when a user utters a command, various different possible actions are returned based on what is possible that the user uttered (fig. 1: user’s utterance at 110 to possible different actions at 123-124; para 0066; wherein one of the possible actions matches the user’s intended action, afterwhich the user selects his/her intended action from the list of possible action).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-9 & 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBeau et al, US Patent Pub. 20110184730 A1. (The LeBeau et al reference is cited in IDS filed 7/28/2020)
Re Claim 1, LeBeau et al discloses an electronic device comprising: a communication circuit (para 0026: information is sent to the server via communication circuit); a display (para 0020: display); a microphone (para 0024: microphone button displayed on the display and picks up audio/speech signals once pressed/activated); a processor operationally connected to the communication circuit, the display, and the microphone (para 0024: microphone button displayed on the display and picks up audio/speech signals once pressed/activated); and a memory operationally connected to the processor and storing instructions that (para 0089: memory, processor), when executed by the processor, cause the processor to: display a first user interface on the display, receive a user's utterance for executing a task through the microphone (para 0024: microphone button displayed on the display and picks up audio/speech signals once pressed/activated), control the communication circuit to transmit data related to the received user's utterance to an external server (para 0026: uttered command is sent to the server via communication circuit), control the communication circuit to receive notification information associated with execution of the task and a plan for executing the task from the external server (para 0084: server sends a list of candidate term/action pairs corresponding to a set of candidate terms matching audio signal associated with the voice command; wherein the list is displayed on the user interface and the list reads on notification information), display a second user interface including notification information in association with execution of the task received from the para 0084: server sends a list of candidate term/action pairs corresponding to a set of candidate terms matching audio signal associated with the voice command; wherein the list is displayed on the user interface and the list reads on notification information), and display a third user interface for the task executed based on the plan received from the external server on the display based on satisfaction of a condition for executing the task (paras 0087-0088: voice command sent to the server activates a list send back to the display interface that could include countdown timer displayed on the user interface afterwhich user could let countdown finish or press “GO” to retrieve the results of the command from the server and display it on the user interface); display, when a gesture is detected while displaying the second user interface, a fourth user interface including information associated with execution of the task, the information including the user’s utterance and an operation to be performed in response to the user’s utterance (fig. 1: user’s utterance at 110 to possible different actions at 123-124; para 0066; wherein one of the possible actions matches the user’s intended action, afterwhich the user selects his/her intended action from the list of possible action), display, when a first input for selecting an operation to be performed in response to the user's utterance is detected, a list including a plurality of operations executable in response to the user's utterance (fig. 1: user’s utterance at 110 to possible different actions at 123-124; para 0066; wherein one of the possible actions matches the user’s intended action, afterwhich the user selects his/her intended action from the list of possible action), and display, when a second input for selecting a first operation among the plurality of operations is detected, the second user interface including notification information associated with execution of a task to be performed based on fig. 1: user’s utterance at 110 to possible different actions at 123-124; para 0066; wherein one of the possible actions matches the user’s intended action, afterwhich the user selects his/her intended action from the list of possible action).
Re Claim 2, LeBeau et al discloses the electronic device of claim 1, wherein the notification information associated with the execution of the task comprises information on an operation corresponding to the task to be executed to identify a user's intent from the received user's utterance (paras 0087-0088: voice command sent to the server activates a list send back to the display interface that could include countdown timer displayed on the user interface afterwhich user could let countdown finish or press “GO” to retrieve the results of the command from the server and display it on the user interface).
Re Claim 3, LeBeau et al discloses the electronic device of claim 1, wherein the memory stores instructions that, when executed by the processor (para 0089: memory, processor), cause the processor to display the notification information associated with the execution of the task based on at least one data related to the notification information, the at least one data comprising a timing for providing the notification information (paras 0087-0088: voice command sent to the server activates a list send back to the display interface that could include countdown timer displayed on the user interface afterwhich user could let countdown finish or press “GO” to retrieve the results of the command from the server and display it on the user interface; whereby ‘timing for providing the notification information’ is selected from the Markush claim language).
paras 0084-0085: uttered voice commands are sent to the server to retrieve potential matching operational concepts to execute i.e. “directions to Paris”, “directions to parents” etc) and at least one concept related to the at least one operation (paras 0084-0085: uttered voice commands are sent to the server to retrieve potential matching operational concepts to execute i.e. “directions to Paris”, “directions to parents” etc).
Re Claim 5, LeBeau et al discloses the electronic device of claim 1, wherein the condition for executing the task comprises at least one of a condition on whether a designated time period elapses after display of the second user interface (paras 0087-0088: voice command sent to the server activates a list send back to the display interface that could include countdown timer displayed on the user interface afterwhich user could let countdown finish or press “GO” to retrieve the results of the command from the server and display it on the user interface; whereby ‘time period elapses after display of the second user interface’ is selected from the Markush claim language).
Re Claim 6, LeBeau et al discloses the electronic device of claim 1, wherein the memory stores instructions that, when executed by the processor, cause the processor to: cancel execution of the task (para 0088: cancel control); and display the first user interface on the display based on the condition for executing the task not being satisfied (para 0088: cancel control; wherein other options are displayed on the user interface of possible actions user intended via uttered voice command).
para 0089: memory, processor).
Re Claim 8, LeBeau et al discloses the electronic device of claim 1, wherein the memory stores instructions that, when executed by the processor, cause the processor to display the first user interface or the second user interface, based on whether the notification information associated with the execution of the task is stored in the memory, upon detection of a signal for terminating the executed task (para 0090: memory stores information).
Claim 9 has been analyzed and rejected according to claim 1.
Re Claim 11, LeBeau et al discloses the electronic device of claim 9, wherein the notification information associated with the execution of the task comprises information on the task corresponding to an operation executed in response to the user's utterance (paras 0087-0088: voice command sent to the server activates a list send back to the display interface that could include countdown timer displayed on the user interface afterwhich user could let countdown finish or press “GO” to retrieve the results of the command from the server and display it on the user interface; whereby ‘timing for providing the notification information’ is selected from the Markush claim language).
Claim 12 has been analyzed and rejected according to claim 3.
Claim 13 has been analyzed and rejected according to claim 6.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over LeBeau et al, US Patent Pub. 20110184730 A1, in view of Fujii et al, US Patent Pub. 20140156277 A1.
Claim 14 has been analyzed and rejected according to claim 1, but fails to disclose wherein the notification information on the execution result of the task comprising information on whether the task corresponding to the received user utterance is not executed and cause of non-execution. However, Fujii et al discloses a system that teaches the concept of receiving a voice command, whereby an analyzer is used to analyze the voice command to ascertain if it is the intended command and when it is determined that it is not, the analyzer outputs a message to a display informing the user that the voice command was not appropriate thus no execution was Fujii et al, para 0083: voice command not being appropriate will naturally lead to no execution being carried out). It would have been obvious to modify the LeBeau et al system such that a message is displayed to the user when the voice command is not executed informing the user why the execution was not carried out as taught in Fujii et al for the purpose of making the system more interactive.
Re Claim 16, the combined teachings of LeBeau et al and Fujii et al disclose the electronic device of claim 14, wherein the memory stores instructions that, when executed by the processor, cause the processor to display the notification information on an execution result of the task based on at least one data related to the notification information, the at least one data comprising at least one of content of the notification information according to the execution result (LeBeau et al, paras 0087-0088: voice command sent to the server activates a list send back to the display interface that could include countdown timer displayed on the user interface afterwhich user could let countdown finish or press “GO” to retrieve the results of the command from the server and display it on the user interface; whereby ‘content of the notification information according to the execution result’ is selected from the Markush claim language).
Re Claim 17, the combined teachings of LeBeau et al and Fujii et al disclose the electronic device of claim 14, but fails to disclose wherein the memory stores instructions that, when executed by the processor, cause the processor to display no transmission of data related to the user's utterance to the external server based on non-existence of the task corresponding to the user's utterance. Since the LeBeau et al reference discloses where when the uttered voice command cannot be found by the server (therefore not executable), the server returns similar commands (which the user LeBeau et al, para 0088), it would have been obvious to simplify the LeBeau et al reference such that it has NO returns displayed on the user interface when the uttered voice command cannot be found by the server thus simplifying the technology of the LeBeau et al system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651         					3/25/2022